        Case 1:15-md-02657-FDS Document 1294 Filed 01/18/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



 IN RE: ZOFRAN® (ONDANSETRON)                        MDL No. 1:15-md-02657-FDS
 PRODUCTS LIABILITY LITIGATION
                                                     This document relates to:

                                                     All Actions



            NOTICE ADVISING THE COURT OF FACTUAL INACCURACIES
                IN NON-PARTY APRIL ZAMBELLI-WIENER, PH.D’S
               AFFIDAVIT AND MOTION FOR PROTECTIVE ORDER

       Scott H. Marder (admitted pro hac vice), of the law firm of Thomas & Libowitz, P.A., and

Jonathan D. Friedmann (BBO # 180130) and Robert P. Rudolph (BBO # 684583), of the law firm

of Rudolph Friedmann LLP (collectively, “Undersigned Counsel”), file this Notice Advising the

Court of Factual Inaccuracies in Non-Party April Zambelli-Weiner Ph.D.’s Affidavit and Motion

for Protective Order, and state as follows:

                                    Procedural Background

       1.      Attorney Marder and his law firm were retained by April Zambelli-Weiner, Ph.D

(“Dr. Zambelli-Weiner”) to represent Dr. Zambelli-Weiner in connection with a subpoena duces

tecum and a notice of deposition served by the Defendants in this case seeking to take her

deposition and obtain documents.

       2.      On January 8, 2019, Attorney Marder retained Attorney Friedmann and Attorney

Rudolph, along with their law firm, to serve as local counsel in this action on behalf of April

Zambelli-Weiner. On January 9, 2019, Attorney Rudolph entered his Notice of Appearance in this

case on behalf of Dr. Zambelli-Weiner.




                                              1
         Case 1:15-md-02657-FDS Document 1294 Filed 01/18/19 Page 2 of 4



         3.    Also on January 9, 2019, Attorney Friedmann and Attorney Rudolph filed Dr.

Zambelli-Weiner’s Motion for Protective Order (“Motion for Protective Order”) in response to

Defendants’ subpoena duces tecum. (ECF 1271). In support of the Motion for Protective Order,

they also filed Dr. Zambelli-Weiner’s Affidavit on January 9, 2019 (the “Affidavit”). (ECF 1272).

         4.    Thereafter, on January 15, 2019, Attorney Friedmann and Attorney Rudolph moved

this Court to admit Attorney Marder pro hac vice as counsel for Dr. Zambelli-Weiner. (ECF 1283).

On January 16, 2019, this Court granted Attorney Marder’s motion to appear pro hac vice. (ECF

1290).

         5.    On January 15, 2019, Defendants filed an opposition to Dr. Zambelli-Weiner’s

Motion for Protective Order. (ECF 1289).

         6.    This Court entered an electronic order on January 18, 2019 denying the Motion for

Protective Order, but limiting the examination of Dr. Zambelli-Weiner and her production of

documents (the “Order”). (ECF 1292).

         7.    Pursuant to Local Rule 83.6.1(a), the Massachusetts Rules of Professional Conduct

apply to Undersigned Counsel’s representation of Dr. Zambelli-Weiner.1

                                 The Inaccurate Information

         8.    Prior to filing Dr. Zambelli-Weiner’s Motion for Protective Order, Attorney Marder

repeatedly spoke with Dr. Zambelli-Weiner to ascertain the facts relevant to the Motion for

Protective Order. Attorney Marder also reviewed documents provided by Dr. Zambelli-Weiner.

Once drafted, Attorney Marder sent a draft of the Motion for Protective Order and Affidavit to Dr.

Zambelli-Weiner for her to review for factual accuracy. Dr. Zambelli-Weiner requested certain




1
  Attorney Marder is also subject to the Maryland Attorney’s Rules of Professional Conduct and
the Rules Regulating the Florida Bar.
                                                2
        Case 1:15-md-02657-FDS Document 1294 Filed 01/18/19 Page 3 of 4



changes, which Attorney Marder made to the documents. Several more rounds of edits were made

at the request of Dr. Zambelli-Weiner. Dr. Zambelli-Weiner then executed the Affidavit and

returned it to Attorney Marder.

       9.      At the time the Motion for Protective Order and Affidavit were filed, all counsel

for Dr. Zambelli-Weiner believed that the factual assertions contained in those documents were

accurate. Thereafter, Attorney Marder received information indicating that certain of the factual

assertions in Dr. Zambelli-Weiner’s Motion for Protective Order and Affidavit were inaccurate.

       10.     As required by Massachusetts Rule of Professional Conduct 3.3 and Maryland Rule

of Professional Conduct 19-303.3, Attorney Marder remonstrated with Dr. Zambelli-Weiner about

the inaccuracies in the Motion for Protective Order and her Affidavit.

       11.     Undersigned Counsel can no longer represent to this Court that all of the factual

assertions in Dr. Zambelli-Weiner’s Motion for Protective Order and Affidavit are accurate.

       12.     In accordance with their duty to take remedial measures under the applicable Rules

of Professional Conduct, Undersigned Counsel file this notice and will contemporaneously file a

Motion to Withdraw Appearance for Non-Party April Zambelli-Weiner, Ph.D.

       13.     Dr. Zambelli-Weiner has retained new counsel, Eric W. Gunderson, Esq., Davis,

Agnor, Rapaport & Skalny, 10211 Wincopin Circle, Suite 600, Columbia, Maryland, 21044, on

January 18, 2019. Her new counsel has indicated that he will meet with Dr. Zambelli-Weiner over

the weekend and likely file a correction to the Affidavit during the week of January 21, 2019.

       14.     In light of this Notice, this Court may want to reconsider its Order on the Motion

for Protective Order, entered on January 18, 2018 (ECF 1292). However, since Dr. Zambelli-

Weiner has retained new counsel, the Undersigned Counsel are not able to submit a motion for

reconsideration at this time.



                                                3
        Case 1:15-md-02657-FDS Document 1294 Filed 01/18/19 Page 4 of 4



                                                 Respectfully submitted,


                                                 RUDOLPH FRIEDMANN LLP

                                                 /s/ Robert P. Rudolph
                                                 Jonathon D. Friedmann (BBO # 180130)
                                                 jfriedmann@rflawyers.com
                                                 Robert P. Rudolph (BBO # 684583)
                                                 rrudolph@rflawyers.com
                                                 92 State Street
                                                 Boston, Massachusetts 02109
                                                 Telephone: (617) 723-7700
                                                 Facsimile: (617) 227-0313


                                                 THOMAS & LIBOWITZ, P.A.

                                                 /s/ Scott H. Marder
                                                 Scott H. Marder (admitted pro hac vice)
                                                 shmarder@tandllaw.com
                                                 100 Light Street, 11th Floor
                                                 Baltimore, Maryland 21202
                                                 Telephone: (410) 752-2468
                                                 Facsimile: (410) 752-0979


                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants identified on the Notice of Electronic Filing (NEF) and

paper copies will be sent to those indicated as non-registered participants on January 18, 2019.

This document will also be served via e-mail and first-class mail, postage pre-paid, upon April

Zambelli-Weiner, Ph.D. and her new counsel, Eric W. Gunderson, Esq., Davis, Agnor, Rapaport

&    Skalny,    10211    Wincopin      Circle,     Suite   600,    Columbia,    Maryland,    21044,

egunderson@darslaw.com.


                                                 /s/ Robert P. Rudolph
                                                 Robert P. Rudolph


                                                    4
